 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    HOMERUN PRODUCTS, LLC                                 Case No. 2:18-cv-00794-JCM-GWF
 8                                         Plaintiff,
             v.                                                          ORDER
 9
      TWIN TOWERS TRADING, INC.,
10
                                         Defendant.
11

12          This matter is before the Court on Plaintiff’s Memorandum in Support of Request for
13   Attorney’s Fees (ECF No. 94), filed on March 27,2019. Defendant filed its Opposition (ECF No.
14   102) on April 10, 2019. No reply has been filed.
15                                          BACKGROUND
16          This case arises from proprietary dispute between the parties. Specifically, the Complaint
17   (ECF No. 1) alleges claims for breach of contract, misappropriation of trade secrets, fraudulent
18   inducement, deceit, and interference with prospective advantage. Id. at ¶¶ 42-102. On January 31,
19   2019 Plaintiff filed its Motion to Compel Discovery. See ECF No. 72. On February 14, 2019
20   Defendant filed its Opposition and on February 21, 2019, Plaintiff filed its Reply (ECF No. 83).
21   The Court conducted a hearing on March 4, 2019. The Court issued its Order, granting in part,
22   and denying, in part, Plaintiff’s Motion to Compel. See ECF No. 92. The Court denied Plaintiff’s
23   request as to Interrogatory No. 13, and in regard to the requests for production of documents not
24   specifically identified in the motion to compel. However, the Court awarded Plaintiff reasonable
25   costs and attorney’s fees incurred in preparing and filing her motion. Id. The Court instructed
26   Plaintiff to file its application for attorney’s fees by March 27, 2019 with Defendant’s response
27   due April 10, 2019.
28
                                                        1
 1                                               DISCUSSION

 2           The Supreme Court has held that reasonable attorney fees must “be calculated according

 3   to the prevailing market rates in the relevant community,” considering the fees charged by

 4   “lawyers of reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S.

 5   886, 895-96 n. 11, 104 S.Ct. 1541 (1984).           Courts typically use a two-step process when

 6   determining fee awards. Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). First, the

 7   Court must calculate the lodestar amount “by taking the number of hours reasonably expended on

 8   the litigation and multiplying it by a reasonable hourly rate.” Id. Furthermore, other factors should

 9   be taken into consideration such as special skill, experience of counsel, and the results obtained.

10   Morales v. City of San Rafael, 96 F.3d 359, 364 n. 9 (9th Cir. 1996). “The party seeking an award

11   of fees should submit evidence supporting the hours worked and rates claimed . . . [w]here the

12   documentation of hours is inadequate, the district court may reduce the award accordingly.”

13   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Second, the Court “may adjust the lodestar, [only

14   on rare and exceptional occasions], upward or downward using a multiplier based on factors not

15   subsumed in the initial calculation of the lodestar.” Van Gerwen v. Guarantee Mut. Life Co., 214

16   F.3d 1041, 1045 (9th Cir. 2000).

17           Plaintiff requests attorney’s fees in the amount of $10,902.00 1 for work performed in

18   preparing its motion to strike. The amount is based on work performed by Kip M. Kaler, Esq., at

19   an hourly rate of $300.00 and Asa Burck, Esq., at an hourly rate of $180.00. Plaintiff also submits

20   local counsel’s itemized billing based on work performed by Patricia Lee, Esq., at $360.00.

21   Defendant argues Plaintiff’s request for fees should be limited because its fees were excessive and

22   duplicative.

23           After reviewing Plaintiff’s counsel’s affidavit, the Court finds that Plaintiff’s counsel has

24   provided sufficient evidence showing that their hourly rate is reasonable.              However, after

25   reviewing its itemized billing entries, the Court finds that the 41.1 hours of attorney labor is

26   excessive. The Court finds that the hours involved in preparing Plaintiff’s motion to strike and for

27
     1
       Kaler Doeling, PLLP requests $9,132.00. Local counsel, Hutchinson & Steffen requests $1,770.00. Totaling
28   $10,902.00.
                                                         2
 1   labor related to such motion should take no more than 28.4 hours of attorney labor. As a result,

 2   the Court will award reasonable attorney’s fees to Plaintiff in the amount of $7,824.00.

 3   Accordingly,

 4          IT IS HEREBY ORDERED that Defendant must pay the amount of $$7,824.00 to

 5   Plaintiff by no later than June 7, 2019 unless an objection is filed.

 6          DATED this 7th day of May, 2019.

 7

 8
                                                   ______________________________________
 9                                                 GEORGE FOLEY, JR.
                                                   United States Magistrate Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
